DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022, has been entered.

Acknowledgments
In the reply, filed on January 7, 2022, Applicant amended claim 1.
In the final rejection od October 8, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant submitted an information disclosure statement on December 8, 2021, with the indicated reference. Concern is withdrawn.
Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant submitted amended Figure 1. Objection is withdrawn.
Currently, claims 1-11 are under examination.

Specification
The disclosure is objected to because of the following informalities: 
In the amendment of January 7, 2022, Applicant requested paragraph [0038] of the Specification to be amended as “The injection syringe 14 is provided with a traditional cap 100 100 must be removed before using the automatic injection device 13.”. However, original paragraph [0038] does not correspond to the above amended paragraph, as original paragraph [0038] instead recites “To actuate the automatic injection device 13, the user presses the distal end of the end sleeve 40 on the injection area and presses the automatic injection device 13 briefly against this area. Thus, the control member 36 retracts into the outer casing 52 and means for actuating the device 54, carried by one of the command members 32 and the control member 36, cooperate to actuate the automatic injection device 13.”. Original paragraph [0026] recites “The injection syringe 14 is provided with a traditional cap (not shown on the figures) for protecting the injection needle 18, covering the injection needle 18. This cap must be removed before using the automatic injection device 13.” which corresponds to the above amended paragraph. Thus, Applicant is requested to resubmit the above amended paragraph as a replacement for original paragraph [0026], and not original paragraph [0038].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 5, “comprising a membrane” should be changed to “the syringe support comprising a membrane” (so it is made clear which claim element comprises the membrane).
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (WO 2011/012849).
	In regards to claim 1, McLoughlin teaches an automatic injection device (Figures 1-19e, injector device [1]) comprising: 
an end sleeve (front cylinder [30])
a syringe support (barrel sleeve [35]) slidably mounted relative to the end sleeve, the syringe support configured to carry an injection syringe provided with an injection needle and with a cap for protecting the injection needle, comprising a membrane (O-ring [80]) formed by at least two locking elements (left and right portions of O-ring [80]) which are mounted so as to slide substantially radially in the end sleeve between a configuration permitting passage of the cap for protecting the injection syringe, in which configuration limit stops (left and right inner ring circumference surfaces of O-ring [80]) formed on the at least two locking elements, intended to cooperate with a shoulder of the 
wherein, when the at least two locking elements are in the configuration permitting the passage of the cap for protecting the injection syringe, the injection syringe is configured to be positioned in the automatic injection device without the cap interfering with the limit stops of the at least two locking elements (Figure 18b)
	In regards to claim 2, McLoughlin teaches wherein the at least two locking elements comprise flexible non-return tabs (left and right external portions of O-ring [80]) configured to prevent the at least two locking elements from being withdrawn from the automatic injection device by cooperating with the end sleeve (Figures 18c-18d). 
	In regards to claim 3, McLoughlin teaches wherein the at least two locking elements are provided with projecting surfaces (left and right portions of O-ring [80]) configured to rub against complementary surfaces of the end sleeve (Figure 18b) to prevent the at least two locking elements from moving prematurely from the passage configuration to the immobilization configuration. 
	In regards to claim 10, McLoughlin teaches wherein the limit stops of the at least two locking elements are partly defined by convex surfaces of the at least two locking elements (Figures 18c-18d). 
	In regards to claim 11, McLoughlin teaches wherein the syringe support carries the injection syringe which comprises a syringe body provided with a distal end carrying the injection needle, the shoulder of the injection syringe against which the limit stops of the at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (WO 2011/012849), as applied to claim 1 above.
	In regards to claim 4, McLoughlin teaches the end sleeve (distal portion of front cylinder [30]), a control member (proximal portion of front cylinder [30]) of generally tubular shape, in which the syringe support slides, the control member being mounted telescopically in an outer casing (rear inner housing sleeve [40]), relative movement of the control member with respect to the outer casing controlling actuation of the automatic injection device (page 38, lines 3-11); however, McLoughlin does not teach that the end sleeve is fixed to a distal end of the control member, as McLoughlin teaches that the end sleeve and the control member constitute one integral structure rather than separate structures. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the end sleeve, of the device of McLoughlin, to be fixed to a distal end of the control member, such that the end sleeve and the control member constitute separate structures, as Applicant has not disclosed that such a configuration of the end sleeve and the control member provides an advantage, is used for a particular purpose, or solves a stated 
	In regards to claim 5, in the modified device of McLoughlin, McLoughlin teaches wherein the at least two locking elements are provided with ramps (left and right external portions of O-ring [80]) configured to cooperate with the outer casing to move from the passage configuration to the immobilization of the injection syringe configuration (Figures 18b-18d). 
	In regards to claim 6, in the modified device of McLoughlin, McLoughlin teaches wherein pins (front flanges [39]) are mounted slidably in the control member, the pins being forced, by return members (portions of barrel sleeve [35] proximal to front flanges [39] and distal to rear flanges [37]), to press on respective surfaces of the at least two locking elements in which hollows are formed so as to create hard points retaining the at least two locking elements in the passage configuration or the immobilization configuration (Figures 18b-18d). 
	In regards to claim 8, in the modified device of McLoughlin, McLoughlin teaches wherein the control member and the outer casing comprise non-return locking members (tabs [36] and slots [42]), preventing the control member from sliding relative to the outer casing in one direction. 
	In regards to claim 9, in the modified device of McLoughlin, McLoughlin teaches wherein the non-return locking members comprise a tab [36] of the control member cooperating with notches [42] formed in the outer casing. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (WO 2011/012849), as applied to claim 6 above, and further in view of McLoughlin (WO 2009/081133).
	In regards to claim 7, in the modified device of McLoughlin (WO 2011/012849), McLoughlin (WO 2011/012849) teaches wherein the return members are housed between respective surfaces [37] of the syringe support and respective shoulders of the pins (Figures 18a-18d); however, McLoughlin (WO 2011/012849) does not teach so as to elastically return the syringe support to a proximal end of the control member. McLoughlin (WO 2009/081133) teaches an automatic injection device (Figures 1-6) wherein return members (return spring [36] and portions of syringe barrel sleeve [30] proximal to front flanges [31] and distal to rear flanges [32]) are housed between respective surfaces [32] of a syringe support [30] and respective shoulders of pins [31] so as to elastically return the syringe support to a proximal end of a control member (housing [20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the return members, of the modified device of McLoughlin (WO 2011/012849), to elastically return the syringe support to a proximal end of the control member, as taught by McLoughlin (WO 2009/081133), as such will move the injection syringe rearwards such that the needle tip is brought back within the end sleeve to a syringe retracted and locked position to safely house away the needle tip (page 29, lines 4-12) in order to prevent a needlestick to the user with the used needle.

Response to Arguments
Applicant's arguments filed January 7, 2022, have been fully considered but they are not persuasive:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.